DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/191,505 filed on March 3, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al. US PGPUB 2015/0326044 in view of Ferber et al. US PGPUB 2012/0262117.
Regarding claim 1, Ashley discloses a suitcase comprising an outer shell having two opposite side shells , wherein a first USB interface is provided on one of the two side shells of the suitcase; and an open end of the first USB interface faces outside of the suitcase, and a non-open end of the first USB interface faces inside of the suitcase and is electrically connected to a second USB interface by a cable [fig. 11, a suitcase 80 with an interface module 110 on a front side of the suitcase; the interface 110 having a USB female port (facing outward), the other end of which faces in towards the suitcase, and is connected via a cable (fig. 11) to a power source 120; pars. 24-25 & 31], and a power source storage area for placing a power source connected to the second USB interface is provided on an inner surface of the side shell on which the first USB interface is provided [fig. 11, the power source 120 is stored in an area on an inner surface of the same side of the front shell as the interface 110; par. 33].
Ashley does not explicitly disclose the power source storage area on the inner surface of the side shell is a power source storage bag.
However, Ferber discloses a piece of luggage with an integrated charging system [abs.; par. 37] wherein a power source storage area on the inner surface of the side shell is a power source storage bag [fig. 3, an "interior charging pocket 30" on the inner surface of a front shell of bag 20 is a power source storage bag; pars. 38-39].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ashley to further include the power source storage area on the inner surface of the side shell is a power source storage bag for the purpose of storing the charging system, as taught by Ferber (pars. 38-40 & 43).
Regarding claim 2, Ashley discloses wherein the non-open end of the first USB interface lies inside the front shell [fig. 11, a suitcase 80 with an interface module 110 on a front side of the suitcase; the interface 110 having a USB female port (facing outward), the other end of which faces in towards the suitcase, and is connected via a cable (fig. 11) to a power source 120; pars. 24-25 & 31].
Ashley does not explicitly disclose the power source storage bag on the inner surface of the side shell.
Ashley does not explicitly disclose the power source storage bag has a bag mouth.
However, Ferber as applied in claim 1 discloses the power source storage bag on the inner surface of the side shell and the power source storage bag has a bag mouth [fig. 3, an "interior charging pocket 30" on the inner surface of a front shell of bag 20 is a power source storage bag with a bag mouth; pars. 38-39].
Regarding claim 3, Ferber further discloses wherein a zipper for closing the bag mouth is provided at the bag mouth [par. 39].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ashley to further include a zipper for closing the bag mouth is provided at the bag mouth for securing items with the bag.
Regarding claim 4, Ashley discloses the first USB interface are located at the side of the outer shell [fig. 11].
Ashley does not explicitly disclose wherein a first storage bag for placing a mobile terminal electrically connecting to the first USB interface, is provided at an outer surface of the outer shell, and the first storage bag and a USB connector are located at the same side of the outer shell.
However, Ferber discloses wherein a first storage bag for placing a mobile terminal electrically connecting to the first USB interface, is provided at an outer surface of the outer shell, and the first storage bag and a USB connector are located at the same side of the outer shell [figs. 1, 3 & 21; pars. 39-40 & 64-65; a pocket on the front of the backpack is provided in which a device can be stored, it is connected through an aperture 34 or through another cord to the charging pocket 30, a USB connector can extend through the aperture for charging].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ashley to further include wherein a first storage bag for placing a mobile terminal electrically connecting to the first USB interface, is provided at an outer surface of the outer shell, and the first storage bag and a USB connector are located at the same side of the outer shell for the purpose of providing a pocket to conveniently store a device being charged and provide easy access, as taught by Ferber (pars. 37-40 & 65) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 5, Ashley wherein the open end of the first USB interface is outside the suitcase [fig. 11].
Ashley does not explicitly disclose the first storage bag or a USB connector outside the first storage bag.
However, Ferber as applied in claim 4 discloses the first storage bag and a USB connector outside the first storage bag [figs. 1, 3 & 21; pars. 39-40 & 64-65]
Regarding claim 6, Ashley discloses wherein the side shell having the first USB interface is provided with a mounting hole the suitcase further comprises an interface support base having a support hole, and the first USB interface passes through the mounting hole and the support hole [figs. 5 & 11; an interface opening 38 is provided for installing the interface assembly, the interface assembly 110 includes a support base and holes for the actual ports of the interface; abs., pars. 4, 33; see annotated of portion 11 below]; and the interface support base, the side shell having the first USB interface and the non-open end of the first USB interface are fixedly connected [fig. 11, par. 33; see annotated of portion 11 below] and the side shell having the first USB interface lies between the interface support base and the non-open end of the first USB interface [fig. 11, par. 33; the interface support base is exposed and on the “exterior surface" of the shell, thus the support base is the outermost portion, with the shell being inwards from the support based, and the closed end which connects to a cable 130 "provided on the inside of the bag" is the innermost].


    PNG
    media_image1.png
    818
    731
    media_image1.png
    Greyscale


Regarding claim 7, Ashley discloses wherein the interface support base, the side shell having the USB interface and the non-open end of the first USB interface are fixedly connected [par. 33; figs. 5 & 11].
Ashley does not explicitly disclose the use of threaded fasteners.
However, Admitted Prior Art discloses the use of threaded fasteners, and it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Ashely to further include the use of threaded fasteners since they are a widely available and economic fastening component, and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the above limitation of claim 7 in the Non-Final Rejection mailed June 1, 2018. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.
Regarding claim 10, Ashley does not explicitly disclose within the same embodiment wherein the first USB interface is located in an upper portion of the side shell having the first USB interface.
However Ashley discloses in another embodiment wherein the first USB interface is located in an upper portion of the side shell having the first USB interface [fig. 12].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify figure 11 of Ashley to further include wherein the first USB interface is located in the upper portion of the side shell for the purpose of allowing the user easier access to the device under charger while carrying the suitcase, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ashley et al. US PGPUB 2015/0326044 in view of Ferber et al. US PGPUB 2012/0262117, and further in view of Workman et al. US PGPUB 2016/0013673.
Regarding claim 8, Ashley discloses wherein the suitcase further comprises an interface cover and the interface cover is used for closing the open end of the first USB interface [par. 37] and the mounting hole and the support hole through which the first USB interface passes through [fig. 11].
The combination of Ashley and Ferber does not explicitly disclose an interface support member, which has an interface support sleeve and the interface cover fixedly connected together, wherein the interface support sleeve surrounds the first USB interface.
However, Workman discloses a portable energy storage system which comprises a USB interface wherein the interface comprises an interface support member, which has an interface support sleeve and the interface cover fixedly connected together, wherein the interface support sleeve surrounds the first USB interface [figs. 10-11 interface support member 150 with interface support sleeve 152 and interface cover/shield 160/140, interface support sleeve 152 surrounds USB interface 130; pars. 45-48].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the combination of Ashley and Ferber to further include an interface support member, which has an interface support sleeve and the interface cover fixedly connected together, wherein the interface support sleeve surrounds the first USB interface for the purpose of preventing water from entering into an internal device, as taught by Workman (pars. 45-48).
Regarding claim 9, Workman as applied in claim 8 discloses wherein the interface support sleeve of the interface support is formed integrally with the interface cover [figs. 10-11; pars. 45-48], and the interface support member is made of silicone [par. 46] and the interface support sleeve is bonded to the interface support base [figs. 10-11; pars. 45-48].

Conclusion
This is a continuation of applicant's earlier Application No. 15/439,582.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859